DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
Regarding claims 2 and 21. The specification is objected to for lack of support for the phrase “irrespective of whether the light source is included in the input image”. Also, how can you estimate the light source if it’s not in the image. Correction is required.
Double Patenting
Claim Rejections - 35 USC § 112
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 7, 9,  17-20 and 22-23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent No. 10,950,036.
17085349
claim 1
2
3
4
5
6
7
8
9
10
11
12
13
14
10950036
claim 31

1
4
1

7

2







15
16
17
18
19
20
21
22
23


1
31
20
21

1
1


17085349 (claim 1)
10950036 (claims 30-31)
A processor-implemented light source information output method, the method comprising: receiving an input image; detecting, using a trained neural network, at least one object in the input image; estimating, using the trained neural network, light source information of a light source corresponding to the at least one object; and outputting the light source information.
An electronic device, comprising: a sensor configured to sense an input image and an object; and a processor configured to: extract shading information, visibility information, and shape information from a region of the input image, determine a light source based on the shading information, the visibility information, and the shape information of the region, and render a three-dimensional (3D) image on a display by combining a shape information of the object, the shape information of the region, and the input image based on the determined light source, wherein the region is a background region of the input image.

31. The device of claim 30, wherein the processor is further configured to estimate a position of the light source based on surface normal information of a pixel of the region having the maximum shading value, and the surface normal information of the pixel is extracted from the input image by a neural network.



All the conflicting claims in 17085349 and US Patent 10,950,036 are almost identical.  "A method for three-dimensional (3D) rendering, the method comprising: extracting shading information, visibility information, and shape information from a region of an input image; determining a light source based on the shading information, the visibility information, and the shape information of the region; and generating a 3D rendering image by rendering the input image based on the determined light source, wherein the region is a background region of the input image" of 10950036 anticipates "A processor-implemented light source information output method, the method comprising: receiving an input image; detecting, using a trained neural network, at least one object in the input image; estimating, using the trained neural network, light source information of a light source corresponding to the at least one object; and outputting the light source information." of 1708534.

Claims 1, 3-5, 7, 9,  17-20 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,950,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 31 of U.S. Patent No. 10,950,036, in view of Tran (US 20200405148 A1).
Regarding claim 6, see the rejection of claim 1 above. As can be seen above, U.S. Patent No. 10,950,036 teach/es all the limitations of claim 6 except wherein the detecting, using the trained neural network, of the at least one object in the input image comprises generating a bounding box and detecting object information including an object region corresponding to the at least one object in the input image, and the estimating, using the trained neural network, of the light source information of the light source corresponding to the at least one object is based on a brightness of light of the light source.
In the same field of object light sources, Tran teaches wherein the detecting, using the trained neural network, of the at least one object in the input image comprises generating a bounding box and detecting object information including an object region corresponding to the at least one object in the input image, and the estimating, using the trained neural network, of the light source information of the light source corresponding to the at least one object is based on a brightness of light of the light source (e.g. RCNN (Region Based CNN)—Region Based CNN architecture is said to be the most influential of all the deep learning architectures that have been applied to object detection problem. To solve detection problem, what RCNN does is to attempt to draw a bounding box over all the objects present in the image, and then recognize what object is in the image... In a method according to the preferred embodiment, preferably, the method further comprises calibrating a spectral sensitivity of the electronic imaging unit and/or calibrating color and/or brightness of the at least one light source. Calibration allows for more reliable identification of objects. It has been found that in case the light intensity is very high allowing for passing light through a healthy eardrum, which is semitransparent, a considerable amount of light within the red spectrum can be reflected by the tympanic cavity (especially due to illumination of red mucosa confining the middle ear). Thus, calibrating brightness or the intensity of emitted light enables more accurate evaluation of the (absolute) degree of red channel reflection and its source. In other words, spectral calibration of the imaging sensor in combination with spectral calibration of the illumination means allows for the evaluation of the tissue types and condition- para. 37 and 164). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AI for object detection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 10,950,036 with the features of bounding box and brightness as taught by Tran. The motivation would have been more accurate evaluation (para. 164). =



Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31 of U.S. Patent No. 10,950,036, in view of Tran (US 20200405148 A1) as applied to claim 6 above, in view of  Matsumoto (US 20090244513 A1).
Regarding claim 8, see the rejection of claim 6 above. As can be seen above, U.S. Patent No. 10,950,036 in view of Tran teach/es all the limitations of claim 8 except wherein the object information comprises any one or any combination of a position of the at least one object, a size of the at least one object, and a class of the at least one object.
In the same field of imaging, Matsumoto teaches wherein the object information comprises any one or any combination of a position of the at least one object (e.g. a position detection apparatus which detects a position of a target object- para. 17). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use object detection. (Since the claim states “at least one of”, only one condition needs to be met).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 10,950,036 in view of Tran with the features of object detection as taught by Matsumoto. The motivation would have been to increase the accuracy of the position detection apparatus (para. 12).

Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31 of U.S. Patent No. 10,950,036, in view of Krus (US 20150332655 A1).
Regarding claim 10, see the rejection of claim 1 above. As can be seen above, U.S. Patent No. 10,950,036 teach/es all the limitations of claim 10 except wherein the neural network is trained to estimate the light source based on a template predefined based on at least one of a type of the light source and a type of a medium for transferring light by the light source.
In the same field of light sources, Krus teaches (e.g. store a number of template vectors corresponding to different ambient light sources. Also, the processor 8 is configured to perform a correlation (or alternatively, a convolution) operation between the signal vector formed and the template vectors stored in the memory unit and thereby identify the type or types of ambient light source(s) detected by the plurality of detectors 4. The processor 8 may perform the identification by firstly extracting a feature vector from the correlation, convolution or other comparison operation between the signal and the template vectors and secondly by classifying the resultant feature vector according to a pattern recognition method which will be described more in detail in FIG. 7- para. 51). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use light sources.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 10,950,036 with the features of templates as taught by Krus. The motivation would have been cost-effective way of characterizing one or more ambient light sources in order to be able to provide accurate information for e.g. controlling the brightness of a display unit (para. 9). 

Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31 of U.S. Patent No. 10,950,036, in view of Hanabusa (US 20200018707 A1).
Regarding claim 13, see the rejection of claim 1 above. As can be seen above, U.S. Patent No. 10,950,036 teach/es all the limitations of claim 13 except wherein the light source comprises either one or both of direct light and indirect light.
In the same field of light sources, Hanabusa teaches wherein the light source comprises either one or both of direct light and indirect light (e.g. a first light source configured to irradiate the object with surface light with coherency, a second light source configured to irradiate the object with light including direct light, and an imaging unit configured to image the object lit up by the first light source and the second light source). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use light sources. Since the claim states “either one”, only one condition needs to be met.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 10,950,036 with the features of direct light source as taught by Hanabusa. The motivation would have been there is only the two types of light sources, its either a direct light source or indirect, therefore would be obvious to at least try. Also, Hanabusa teaches improve the efficiency of inspection operation (para. 95). 
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31 of U.S. Patent No. 10,950,036, in view of Ono (US 20160191877 A1).
Regarding claim 14, see the rejection of claim 1 above. As can be seen above, U.S. Patent No. 10,950,036 teach/es all the limitations of claim 14 except wherein the input image comprises sequential partial images that comprise any one or any combination of at least one light source and the at least one object.
In the same field of AI, Ono teaches wherein the input image comprises sequential partial images that comprise any one or any combination of at least one light source and the at least one object (e.g. a distance sensor (distance detector 230) which measures a distance to a facing object, a detector (controller 210) which detects a specific target object and a projection plane which is in contact with the target object, based on distance information output from the distance sensor, a projection region determination unit (controller 210) which specifies a contact portion at which the target object and the projection plane are in contact, and determines a region on which a video image which is associated with the target object can be projected, in the projection plane based on the specified contact portion, and a projector (light source unit 300, video image generator 400 and projection optical system 500) which projects a video image on a region, and can reliably project a video image on the region having an intended positional relationship with the target object. Projector device 100 in particular can reliably project a video image on a region having the intended positional relationship with the target object even when the projection plane is disposed obliquely with respect to projector device 100- para. 109). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 10,950,036 with the features of video frames as taught by Ono. The motivation would have been reliably projects video images in a region having an intended positional relationship with a specific object (para. 6). 

Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31  of U.S. Patent No. 10,950,036, in view of Ono (US 20160191877 A1) as applied to claim 14 above, in view of Croxford (US 20200380787 A1).
Regarding claim 15, see the rejection of claim 14 above. As can be seen above, U.S. Patent No. 10,950,036 as modified by Ono teach/es all the limitations of claim 15 except wherein the estimating of the light source information comprises estimating the light source information based on a change in a shadow caused by a change in light of the light source in a region of the at least one object included in the sequential partial images.
In the same field of AI, Croxford teaches wherein the estimating of the light source information comprises estimating the light source information based on a change in a shadow caused by a change in light of the light source in a region of the at least one object included in the sequential partial images (e.g. As a result of the movement, the direction of the light source 410 may also change, and as such the shadow 440s will be adjusted to maintain the illusion that the tree 440t forms part of the real-world environment- para. 43). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 10,950,036 as modified by Ono with the features of shadow change as taught by Croxford. The motivation would have been to maintain the illusion of the tree forms the part of the real world environment (para. 43). 

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31  of U.S. Patent No. 10,950,036, in view of Naik (US 10573067 B1).
Regarding claim 16, see the rejection of claim 1 above. As can be seen above, US Patent No. 10,950,036 teach/es all the limitations of claim 16 except receiving, as an input, a selection of a three-dimensional (3D) object from a user; and rendering the 3D object in the input image based on the light source information.
 In the same field of AI, Naik teaches receiving, as an input, a selection of a three-dimensional (3D) object from a user; and rendering the 3D object in the input image based on the light source information (e.g. At 428, the rendered view and the 3D model 416 may be updated in the VR view mode. Alternatively stated, the display apparatus 308 provides the ability to visualize a virtual object in the virtual environment (e.g., the first environment), where each virtual light object (such as the light source 412) in the user-selected virtual environment (such as the first environment) influences the rendered 3D model, such as the 3D model 416... the display apparatus 102 provides the ability to visualize a virtual object, such as the 3D model, in a virtual environment (e.g., user-selected media content, computer generated 3D graphics, or 360° media content), where each 3D model (a virtual object) can be lit by light from another virtual light object (e.g., the light source 412) present in the virtual media content. This enables virtual graphics, such as the rendered 3D models, to represent (reflect) the lighting from the virtual light object – para. 93 and 127). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of US Patent No. 10,950,036 with the features of 3D objects as taught by Naik. The motivation would have been to represent (reflect) the lighting from the virtual light object (para. 127).
Allowable Subject Matter
Claim(s) 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613